Citation Nr: 1739568	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-24 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for coronary artery disease (CAD).

2.  Entitlement to service connection for chloracne, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  During the Veteran's June 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an initial increased rating for CAD is requested.

2.  The Veteran served in the Republic of Vietnam during active duty and is presumed to have been exposed to Agent Orange.

3.  The Veteran's chloracne is etiologically related to service, to include his presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial increased rating for CAD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for chloracne, to include as due to Agent Orange exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal - CAD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for an increased rating for CAD at the time of the June 2017 hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Analysis - Chloracne

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Chloracne is a disease on that list; however it must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307(a)(6)(ii) (2016).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

In the instant case, the Veteran contends that he has chloracne due to serving in the Republic of Vietnam. 

The Veteran had an opinions submitted in February 2013 and September 2013 from his private clinician Dr. W.R.J. who had treated him for 37 years and noted he treated the Veteran on numerous occasions for cysts located on his back, shoulders, neck ,and behind his ears, including in 1991, 1998, 2001, 2003, and 2005 and that these cysts were directly related to exposure to Agent Orange in service.  

In May 2017, a clinician from Dermatology Associates of Virginia submitted an opinion that noted the Veteran reported a history of comedonal and cystic acne on his face, neck, behind his ears, back, and arms since service.  The clinician noted the Veteran's history of treatment by Dr. W.R.J., as well as his acne scars, and stated that it was his professional opinion that the constellation of signs and symptoms demonstrated by the Veteran was "quite consistent with chloracne associated with exposure to Agent Orange." 

In the instant case, the Veteran has a diagnosis of chloracne.  See, e.g., May 2017 private opinion.  Hickson element (1) is accordingly met.

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his DD 214 specifically notes qualifying Republic of Vietnam service.  He is entitled to the presumption of exposure to herbicide agents and Hickson element (2) is met.  38 U.S.C.A. § 1116(f) (West 2014).  Therefore, even if the Veteran cannot be granted service connection on a presumptive basis, because his chloracne did not manifest within a year of service, he can still be granted direct service connection if his chloracne is more likely than not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's current chloracne, and his presumed Agent Orange exposure.  The relevant evidence includes the May 2017 opinion.

The Board finds that the 2017 private clinician's opinion, especially when combined with the 2013 opinions, is highly probative.  The opinion is in line with the other evidence of record including the 2013 opinions, and is supported by a rationale that his symptoms are consistent with Agent Orange exposure.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion.  

While the Regional Office originally denied service connection stating the Veteran had a pre-existing condition due to the notation of cysts on the Veteran upon entrance into service, the Board notes that the Veteran has been presumed sound, as a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted; however, the cysts were only noted in the Veteran's Report of Medical History and not the medical examiner's Report of Medical Examination; therefore this notation does not rebut the presumption of soundness.  See 38 C.F.R. § 3.304(b).  Furthermore, the Veteran testified that the residuals of cyst he noted upon entry were in fact a scar due to being hit with a rock inside a snowball before entering service.  See June 2017 hearing. 

Therefore, the Board finds that all of the requirements for the grant of service connection for chloracne, to include as due to Agent Orange exposure, have been met.  See Combee, supra.


ORDER

The appeal for an initial increased rating for coronary artery disease (CAD) is dismissed.

Entitlement to service connection for chloracne, to include as due to Agent Orange exposure, is granted. 




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


